DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, and 11-24 of U.S. Patent No. 10,832,371. Although the claims at issue are not identical, they are not patentably distinct from each other because the current limitations of claims 28-48 are already included in claims 1-4, 6-8, and 11-24 of U.S. Patent No. 10,832,371. See Tables below.
Table I:
Current Application 17/061,296
US. Patent No. 10,832,371
28-34, 35- 41, 42-48
11-17, 1-4, 6-8, 18-24, respectively


Table II:

US. Patent No. 10,832,371
28. A method for optimizing ray tracing comprising: 

sorting a set of graphical primitives into groups, each said group forming a first level node in a hierarchical ray tracing acceleration structure;

 evaluating potential second level groupings of said first level nodes in the hierarchical ray tracing acceleration structure to determine an efficiency estimation for each said potential second level grouping; and 







based on said efficiency estimation for each potential second level grouping, merging the first level nodes to form second level nodes in the hierarchical ray tracing acceleration structure.
11.  A method comprising: 


sorting primitives of a graphics image;  grouping 
the primitives to form first level nodes of a hierarchical acceleration structure;  

evaluating, based on a cost or distance function, different groupings of the first level nodes for a next level of the hierarchical acceleration structure to determine efficiency values for the different groupings, the cost or distance function comprising a surface area heuristic (SAH) and/or a Euclidean distance function, wherein the SAH function is used to calculate an expected cost of tracing a non-terminating random ray through the 
graphic image under a particular of grouping of the first level nodes;  and 

merging a subset of the first level nodes based on the efficiency values of different groupings to form second level nodes of the hierarchical acceleration structure, wherein the operations of evaluating and merging of the first level 
nodes are performed in parallel on a plurality of parallel processing clusters of a parallel reconfigurable clustering array. 


	It would have obvious to one of ordinary skill in the art to modify the claim language of Patnet ‘371 to be as currently claimed because it can be seen from the tables above, the limitations of the current application are already included in Patent ‘371.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-32, 35-39, 42-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al. (US. Patent App. Pub. No. 2017/0270146, “Harrison” hereinafter).
As per claim 28, Harrison teaches a method for optimizing ray tracing (¶ [2]) comprising: 
sorting a set of graphical primitives into groups, each said group forming a first level node in a hierarchical ray tracing acceleration structure (¶ [1], [50-51], and also [112], [117-126] referring to Fig. 4); 
evaluating potential second level groupings of said first level nodes in the hierarchical ray tracing acceleration structure to determine an efficiency estimation for each said potential second level grouping (¶ [88], i.e. evaluating the properties of data items, “Hierarchies can be useful when data items can be grouped together based on some property of the data items, such as spatial position as in the examples given above, or a position in some other "space" such as frequency space, color space, or 4-D spacetime, etc.”. See also ¶ [71]); and 
based on said efficiency estimation for each potential second level grouping, merging the first level nodes to form second level nodes in the hierarchical ray tracing acceleration structure (¶ [71], [88], merging nodes based on the amount of spatial overlap).  
As per claim 29, as addressed, Harrison also teaches evaluating potential third level groupings of said second level nodes in the hierarchical ray tracing acceleration structure to determine an efficiency estimation for each potential third level grouping, and based on said efficiency estimation for each potential third level grouping, merging the second level nodes to form third level nodes in the hierarchical ray tracing acceleration structure (see also ¶ [45], a bottom-up hierarchy building algorithm, and ¶ [7-9], merged hierarch from multi-level linked structure of nodes). 
As per claim 30, Harrison further teaches wherein the sorting further comprises splitting the graphical primitives based on spatial locality between the graphical primitives in a graphics image and grouping the graphical primitives based on the splitting (¶ [44], splitting primitives based on spatial position shown in Fig. 1 and grouping the primitives shown in Fig. 2).  
As per claim 31, Harrison does also teach storing the first level nodes to a memory (¶ [44], “For example, the structure of the hierarchy may be stored in memory such that a link from a higher-level node (e.g. node 202) to one of the nodes in the level below (e.g. node 2040) is stored, and then horizontal links between referenced nodes at that level can be stored, e.g. a link between nodes 2040 and 2043 may be stored”); and fetching one or more of the first level nodes from the memory to be processed to form the second level nodes (Fig. 5 and 6, i.e. fetching from the hierarch store (310) to hierarchy 504 to merge the nodes. See ¶ [64-66], and [71]).  
As per claim 32, Harrison further teaches wherein the hierarchical ray tracing acceleration structure comprises a bounding volume hierarchy (BVH) (see ¶ [3]).
Claim 35, which is similar in scope to claim 28 as addressed above, is thus rejected under the same rationale.
  Claim 36, which is similar in scope to claim 29 as addressed above, is thus rejected under the same rationale.
Claim 37, which is similar in scope to claim 30 as addressed above, is thus rejected under the same rationale.

Claim 39, which is similar in scope to claim 32 as addressed above, is thus rejected under the same rationale.
Claim 42, which is similar in scope to claim 28 as addressed above, is thus rejected under the same rationale.
Claim 43, which is similar in scope to claim 29 as addressed above, is thus rejected under the same rationale.
Claim 44, which is similar in scope to claim 30 as addressed above, is thus rejected under the same rationale.
Claim 45, which is similar in scope to claim 31 as addressed above, is thus rejected under the same rationale.
Claim 46, which is similar in scope to claim 32 as addressed above, is thus rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-34, 40-41, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US. Patent App. Pub. No. 2017/0270146) in view of Lindholm (US. Patent App. Pub. No. 2015/0205607, “Lindholm”) further in view of Cambonie (US. Patent App. Pub. No. 2014/0325181).
As per claim 33, Harrison does not expressly teach wherein the hierarchical ray tracing acceleration structure is constructed by a parallel reconfiguration clustering array comprising a plurality of processing clusters.
However, Lindholm teaches a similar method for processing hierarchical data structure (see Fig. 4, ¶ [51]) wherein the method comprises a parallel reconfigurable clustering array to construct the hierarchical acceleration structure, the parallel reconfigurable clustering array comprising a plurality of processing clusters (see Fig. 2, cluster array 230, ¶ [36]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Lindholm addressed above and incorporate into the method as taught by Harrison, the advantage is to achieve a highly parallel processing architecture (¶ [36]).
The combined teachings of Harrison and Lindohlm fails to explicitly teaches each processing cluster comprising: 
one or more reconfigurable cells, each reconfigurable cell including a plurality of reconfigurable functional units and a reconfigurable communication fabric interconnecting the reconfigurable functional units.  
plurality of processing clusters as shown in Fig. 5, ¶ [19], wherein each cluster comprise: one or more reconfigurable cells (computing node 100, Fig. 1), a reconfigurable cell including a plurality of reconfigurable functional units (102) and a reconfigurable communication fabric interconnecting the reconfigurable functional units (Fig. 1, i.e. inputs 121, 123, and output 128. See also ¶ [41-42] referring to Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Cambonie addressed above and incorporate into the combined method of Harrison and Lindholm, the advantage of which is to increase computing power while reducing power consumption (see ¶ [89-90]).
As per claim 34, although not explicitly taught by the combined Harrison-Lindholm, Cambonie does teach wherein each reconfigurable cell further comprises: a scratchpad memory (scratch register 112, ¶ [35]) to store data related to the first level nodes and/or second level nodes (taught by Harrison addressed above); and an arithmetic logic unit (ALU) (Fig. 1, functional unit 102 can be ALU, ¶ [32]) coupled to the scratchpad memory over the reconfigurable communication fabric (Fig. 1, also ¶ [56-58]).  Thus, claim 34 would have been obvious over the combined references for the reason above.
Claim 40, which is similar in scope to claim 33 as addressed above, is thus rejected under the same rationale.
Claim 41, which is similar in scope to claim 34 as addressed above, is thus rejected under the same rationale.

Claim 48, which is similar in scope to claim 34 as addressed above, is thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611